Citation Nr: 1636353	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as arthritis.

2.  Entitlement to a compensable disability rating for hypertension for the period prior to March 22, 2011, to include on an extraschedular basis.

3.  Entitlement to an increased rating for hypertension for the period since March 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge during a hearing held in Washington, DC.  A copy of the transcript has been associated with the claims file.

In February 2011, per the Veteran's request, the Board dismissed claims seeking increased ratings for bilateral patellofemoral syndrome and dysthymic disorder.  The Board denied service connection for systolic heart murmur and remanded the issues of entitlement to compensable ratings for alopecia and hypertension as well as the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), arthritis of the feet, arthritis of the wrists, arthritis of the hands, and arthritis of the elbows for additional development, which was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Board remanded the claims for service connection for GERD and arthritis of the feet, wrists, hands, and elbows for additional development, to include the scheduling of a VA Compensation and Pension examination.  After that development was completed, in September 2014, the RO granted service connection for GERD and arthritis of the hands, wrists, and elbows and as such, those issues are no longer before the Board.  

Also in the December 2013 Board decision, the Board denied entitlement to an initial compensable rating for alopecia and hypertension.  Thereafter, the Veteran appealed the Board's denial of entitlement to a compensable rating for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the December 2013 Board decision with respect to the claim for entitlement to an initial compensable rating for hypertension as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled extraschedular consideration.  In October 2014, the Court granted the JMR.

In February 2015, the Board remanded for additional development both the claim for service connection for arthritis of the feet and the claim for an initial compensable for hypertension, to include on an extraschedular basis. 

The issue of entitlement to an increased rating for hypertension for the period since March 22, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, a bilateral foot disorder diagnosed as hallux valgus is proximately due to her rheumatoid arthritis.

2.  For the period prior to March 22, 2011, the Veteran's hypertension required continuous medication for control but she did not have or have a history of diastolic pressure being 100 or more and did not have systolic pressure predominantly 160 or more.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a foot disorder diagnosed as bilateral hallux valgus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  For the period prior to March 22, 2011, the criteria for a compensable rating for service-connected hypertension on either a schedular or extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).  Regarding the hypertension claim, the Veteran's disagreement arises with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, lay statements, and VA examination reports.  Specifically, VA examinations were obtained in November 2006, September 2009, and March 2011.  38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners did not review the claims file in conjunction with the November 2006 and September 2009 VA examinations.  However, because the increased rating claim is based on the current severity of the disorder at the time of the examination, and because the examiner reviewed the claims files in conjunction with a subsequent March 2011 examination for hypertension, the Board finds that the examination reports are cumulatively adequate for rating purposes.  

Moreover, inasmuch as the AOJ obtained an extraschedular opinion from the Director of Compensation Services regarding hypertension, and obtained a new medical opinion regarding the feet, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Here, the record shows a current bilateral foot disability.  Specifically, May 2015 and February 2014 VA examiners assessed bilateral hallux valgus.  Additionally, the Veteran has provided competent lay evidence of bilateral foot pain since service, which is in the realm of her personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In fact, her complaints of bilateral foot pain are deemed credible and consistent with the evidentiary record, as service treatment records document complaints of bilateral foot pain in July 2006, then assessed as plantar fasciitis.

Additionally, resolving doubt in the Veteran's favor, her bilateral hallux valgus has been medically attributed to her service-connected rheumatoid arthritis.  In this regard, although the May 2015 VA examiner opined that hallux valgus was not related to and did not manifest until after service, as evidenced by negative examination and x-rays in November 2006 and March 2007, the rationale for the opinion actually supports a nexus between hallux valgus and a service-connected disability.  Specifically, in support of the May 2015 opinion, the examiner noted that the etiology of the hallux valgus is multifactorial and that, according to medical research, causes include rheumatoid arthritis.  In this case, the Veteran is service-connected for rheumatoid arthritis.  

The May 2015 opinion was based on a review of the claims file, including prior examinations, the examiner cited to clinical findings and referred to medical literature to support the conclusions offered.  She is further qualified as a nurse through education, training, or experience to offer a medical diagnosis or medical opinion.  Thus, the medical opinion is afforded significant weight.  Importantly, there are no contrary opinions addressing a nexus between hallux valgus and rheumatoid arthritis.

Thus, resolving doubt in her favor, the Veteran's hallux valgus is proximately due to her rheumatoid arthritis, and service connection is granted.
To the extent that the Veteran has claimed "arthritis" of the feet, the record does not show objective evidence of bilateral foot arthritis.  As noted, imaging of the feet throughout has been negative for arthritis.  Regarding the shortening of the 4th left toe noted on November 2006 imaging, the May 2015 examiner explained that the condition is congenital, pointing out that multiple radiologists in 2007-08 noted the asymptomatic defect which occurs in utero.  The examiner noted that the condition is technically termed brachymetatarsia and is rarely symptomatic and is common in occurrence.  The examiner also noted the condition is unlikely to be the source of foot pain.  The examiner is a nurse who reviewed the Veteran's file and supported the conclusion with clinical findings and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  Thus, the medical opinion is afforded significant weight.  Moreover, regarding foot pain generally, the May 2015 VA examiner, along with prior providers have opined that the Veteran's bilateral foot pain is attributable to her rheumatoid arthritis or low back disability (lumbar neuritis), both of which are already service connected. 

In any event, the record shows a diagnosis of bilateral hallux valgus, and the only medical evidence pertaining to a nexus between hallux valgus and rheumatoid arthritis is in favor of the claim.  Thus, service connection is granted.

B. Increased Rating Prior to March 22, 2011

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability as in the current case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an initial compensable rating for her service-connected hypertension, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101. Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

The Veteran had a VA examination in November 2006.  At that time, she reported that her hypertension was asymptomatic and that she was not treating it.  Blood pressure readings were 144/90, 140/90, and 141/88.  The Veteran did not show for two subsequent blood pressure readings; therefore, the examiner could not diagnose hypertension.

Emergency room records dated August 2006 show blood pressure at 165/68 and 151/106.  November 2006 emergency room records show blood pressure at 137/81.  Private treatment records from Dr. A.V.B. show blood pressure at 138/85 and 126/80 in January 2007, 146/76 and 153/77 in March 2007, and 144/85 in April 2007.  In June 2007, the Veteran said her medication for hypertension made her dizzy and caused headaches.  Her blood pressure was 142/69.  In August 2007, her blood pressure was 169/100 and was 146/76, 144/86, and 163/88 in September 2007.

In November 2007, the Veteran sought treatment for high blood pressure.  She reported dizziness.  Her blood pressure was 149/90.  December 2007 private treatment records show blood pressure at 142/86 and 115/72.  In March 2008, blood pressure was 117/77.  The provider noted that the Veteran was compliant with her medication.  In March and April 2008, the Veteran reported dizziness, fainting, and light headedness.  The assessment was light-headedness with shortness of breath, uncontrolled.  The provider was concerned about her elevated blood pressure.  Readings were 153/89 and 146/82.  April 2008 records show a blood pressure of 178/99.  The provider stated that the hypertension was uncontrolled.  Her condition had improved by May 2008.  Readings were 141/89.  Approximately two weeks later, her blood pressure was 152/91.  The Veteran said she had not taken her medication.  In July 2008, blood pressure was 153/87.

The Veteran had a VA examination in September 2009.  The examiner did not review the claims file.  The Veteran stated that her hypertension was asymptomatic.  The side effects of her medication caused fatigue and lightheadedness.  The examiner found that she does not have overall functional impairment due to hypertension.  Blood pressure readings were 136/86, 132/82, and 134/84.

Private treatment records from Dr. L.C.K., MD, indicate that in May 2009, the Veteran's hypertension was uncontrolled.  In June 2010, the Veteran's blood pressure was 142/108 and 158/100.  That month, the Veteran's hypertension medication was switched.  Blood pressure readings were 170/99 and 142/75. 

During her hearing before the Board, the Veteran said her hypertension was uncontrolled and that she took medicine for it.  She said she took medication during service and has taken it since service to control her hypertension.  In June 2010, her blood pressure readings started to fluctuate and since then, her numbers have been close to 200/110.  However, when she got out of service, her blood pressure was more controlled with the diastolic pressure being below 100.  Her systolic numbers ranged from 140 to 150.  The diastolic numbers were in the high 90s.  Over the years, her blood pressure worsened and she testified that it is currently uncontrolled.  She indicated that her numbers are currently running 160/108.

The Veteran had a VA examination on March 22, 2011.  The examiner stated that the Veteran's hypertension was stable but that she required medication for control. Blood pressure was 139/86, 137/87, and 137/89.  The examiner diagnosed hypertension with incidental abnormal echocardiogram.  The examiner stated that the increased systolic pressure of the right ventricle was not related to hypertension.  The examiner stated that the hypertension was not severe and did not significantly affect her usual occupation.

The Board has considered all of the evidence for the period prior to March 22, 2011, and finds that but finds that an initial compensable rating for hypertension is not warranted. The medical evidence does not show that the Veteran has or has a history of having diastolic pressure at 100 or more or show a systolic pressure predominantly 160 or more.  At most, her condition requires continuous medication for control.  The Board has considered the Veteran's testimony that her blood pressure has been close to 200/110; however, none of the medical records support her assertions.  At most, her diastolic pressure was periodically at or over 100, with 106 in August 2006, 100 in August 2007, and 100 and 108 in June 2010.  Thereafter, however, March 2011 VA examination shows diastolic pressures in the mid to high 80s.  As for systolic pressure, it was 165 in August 2006, 163 in September 2007, 178 in April 2008, and 170 in June 2010.  The March 2011 VA examination shows systolic pressure at 137 and 139.  Between the noted readings, the diastolic and systolic pressures fluctuated well below the 100 diastolic and 160 systolic levels.  As such, the Board finds that, despite periodic elevated findings, the Veteran's diastolic pressure has not been predominantly 100 or more or that the systolic pressure has been predominantly 160 or more during the pendency of the claim for the period prior to March 22, 2011.  Fenderson, 12 Vet. App. 119.  As such, the Board finds that an initial compensable rating for hypertension is not warranted. 

The Board has also considered whether the Veteran may be entitled to an extraschedular rating for the period prior to March 22, 2011, based on additional symptoms reportedly related to her hypertension, including dizziness, headaches, fainting, light-headedness, shortness of breath, and fatigue.  In this regard, those symptoms are not specifically contemplated by the diagnostic code for rating hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Nevertheless, the Board notes that the Veteran is now service-connected for various disabilities that contemplate those symptoms, including dizziness and light-headedness associated with hypertension, migraine headaches, rheumatoid arthritis, chronic anemia, and dysthymic disorder.  Notably, the effective dates for the foregoing awards are the same as the effective date of service connection for hypertension, which is September 1, 2006.  To grant a higher rating for hypertension based on any those symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board also observes that the Veteran has various nonservice-connected conditions, such as fibromyalgia, hypokalemia, insomnia, impaired fasting blood glucose, which can also account for her symptoms.  For instance, in March 2007, the Veteran was referred for evaluation of high blood sugar and assessed with impaired fasting blood glucose in conjunction with complaints of dizziness and lightheadedness.  In May 2007, she reported several episodes of dizziness and was told in the Emergency Room that her potassium was low.  Further, regarding shortness of breath, while the Veteran may attribute such symptom to her hypertension, there does not appear to be a clear medical link between that symptom and hypertension.  Indeed, in March 2007, when the Veteran reported feeling like her breathing is restricted, getting out of breath easily, and dyspnea on exertion, the physician assessed dyspnea (shortness of breath); the physician did not attribute the dyspnea to hypertension or medications for hypertension.  In June 2010 when the Veteran reported shortness of breath while "wanting to address her blood pressure issues," her diagnoses were paresthesia and joint pain.  The Board also notes that the Veteran also frequently denied shortness of breath or denied respiratory symptoms, including in March 2006, May 2007, January 2008, March 2008, and May 2008.  Thus, even if, arguendo that shortness of breath could be attributed to hypertension, it is not of sufficient severity or frequency to warrant an extraschedular evaluation. 
Notably, the March 2011 VA examiner explicitly found that the Veteran's "high blood pressure IS NOT severe," is controlled, and does not cause problems with employment.  In January 2016, the Director of Compensation Service also opined that an extraschedular rating is not warranted for the Veteran's hypertension.

In sum, the Board finds that, for the period prior to March 22, 2011, the schedular criteria adequately compensate the Veteran's disability.  As noted above, her pressures have not shown a diastolic pressure predominantly 100 or more or systolic pressure at 160 or more.  While there have been occasions where her blood pressure readings met these benchmarks, the overall disability picture does not show that the readings were predominantly 100 diastolic or 160 systolic.  Thus, a compensable rating is not warranted.  Further, the evidence does not show that the condition interferes markedly with her employment or results in symptoms not already contemplated by other service-connected disabilities, of such severity so as to render the schedular criteria inadequate.  

Thus, the appeal for a higher rating for hypertension is denied.


ORDER

Service connection for a bilateral foot disorder diagnosed as hallux valgus is granted.

Prior to March 22, 2011, a compensable rating for hypertension, to include on an extraschedular basis, is denied.


REMAND

A review of the claims file reveals that remand for further development is required for the Veteran's claim for an increased rating for hypertension for the period since March 22, 2011.  

The Veteran's hypertension was last evaluated in March 2011, over five years ago.  Further, while the Veteran's hypertension requires continuous medication, there are no contemporaneous treatment notes to reflect the current severity of the condition.   Therefore, the Board finds that a new examination is necessary.

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she furnish the names, addresses, and dates of treatment from all medical providers from whom she received treatment for hypertension since March 2011.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the appellant should be so notified.  Updated VA treatment records from March 2011 should also be obtained.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of her hypertension.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  The examiner should identify all symptoms attributable to the Veteran's hypertension.

3.  After completion of the above and any additional development deemed necessary, review the expanded record and determine if the claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


